JONES, Senior Judge,
concurring:
I concur that under the facts of this case the Government made a reasonable, good faith effort to obtain the presence of the witness, Williams. United States v. Kilby, 3 M.J. 938, 944 (N.C.M.R.1977). The absence of a request for a continuance or some other expression by appellant of a desire for further delay to seek the witness’ whereabouts, and the further absence of a showing of how Williams’ testimony would differ from Mixon’s and Rominger’s, or might aid appellant in establishing a defense indicates that appellant was not really interested in Williams’ appearance and could not in fact support the need for his presence.
I am not prepared in this case to delineate the rules that will govern the subpoena of defense witnesses under all future circumstances. I believe the law should evolve as the appropriate cases arise. For example, I am not prepared to place the entire burden of locating a witness on the appellant and his counsel. The proviso for defense counsel requesting his witnesses through the trial counsel could be of great benefit to an accused by affording him the same resources as are available to the Government in obtaining witnesses. On the other hand, the defense cannot merely submit a name and demand the witness’ presence, as he did here, without running the risk of failing to meet his responsibilities in obtaining the witness.